     Case 1:19-cv-00838-DAD-GSA Document 22 Filed 08/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER L. BRYS,                              No. 1:19-cv-00838-DAD-GSA (PC)
12                       Plaintiff,
13            v.                                        ORDER ADOPTING FINIDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
14    GONZALES, et al.,                                 CASE WITHOUT PREJUDICE
15                       Defendants.                    (Doc. No. 21)
16

17

18           Plaintiff Christopher L. Brys is a former Stanislaus County prisoner proceeding pro se and

19   in forma pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was

20   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

21   302.

22           On July 7, 2021, the assigned magistrate judge issued findings and recommendations,

23   recommending that this action be dismissed due to plaintiff’s failure to comply with the court’s

24   order issued on May 3, 2021. (Doc. No. 21.) The pending findings and recommendations were

25   served on plaintiff and contained notice that any objections thereto were to be filed within

26   fourteen (14) days from the date of service. (Id.) To date, no objections to the findings and

27   recommendations have been filed with the court, and the time in which to do so has now passed.

28   /////
                                                       1
     Case 1:19-cv-00838-DAD-GSA Document 22 Filed 08/31/21 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, the court finds the findings

 3   and recommendations to be supported by the record and by proper analysis.

 4          Accordingly,

 5          1.      The findings and recommendations issued on July 7, 2021 (Doc. No. 21) are

 6                  adopted in full;

 7          2.      This action is dismissed, without prejudice, due to plaintiff’s failure to obey a

 8                  court order; and

 9          3.      The Clerk of the Court is directed to close this case.

10   IT IS SO ORDERED.
11
        Dated:     August 31, 2021
12                                                      UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
